  PARSONS ELECTRIC
, LLC 207 Parsons Electric
, LLC 
and
 International Brother
hood 
of Electrical Workers, AFL
ŒCIO
, Local No. 110
.  Case 18
ŒCAŒ109253
 August 
18, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On April 8, 2014, Administrative Law Judge Michael 
A. Rosas issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  The General 
Counsel filed limited cross
-exceptions.
 The National Labor Relations Board
 has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions, cross
-exceptions, and brief and 
has decided to affirm the judge
™s rulings, findings,
1 and 
conclusions,
2 and to adopt the recommended Order as 
modified below.
3 1 The Respondent has implicitly excepted to some of the judge
™s credibility findings. 
 The Board
™s established policy is not to overrule 
an administrative law judge
™s credibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect. 
 Standard Dry Wall Products
, 91 NLRB 544
 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951)
.  We have carefully examined the record 
and find 
no basis for reversing the findings. 
 We correct the following errors in the judge
™s decision.  In fn. 18, 
the judge s
tate
s that the Respondent™s president and chief executive 
officer Joel Moryn ﬁconceded a past practice of regular morning and 
afternoon br
eaks, unless jobsite circumstances required otherwise,ﬂ 
when in fact Moryn testified that the practice was to ﬁaccommodate . . . 
breaks that we thought were needed to facilitate safe and productive 
work.ﬂ  Also i
n fn. 
18
, the judge states that 10 unit empl
oyees testified 
that they were permitted to leave 15 minutes early if they did not get 
an 
afternoon break.  The record reflects that 
only Matthew Ohmann, Do
n-
ald Jorgenson, Erik Metling, and Scott LaPlante so testified
; the other 
six 
employees did not testi
fy on this point.
  These errors do not affect 
our disposition of this case.
   2 In adopting the judge
™s conclusion that the Respondent violated 
Sec
. 8(a)(5) and (1) by unilaterally changing the break policy in its 
employee handbook, we 
rely on 
Rangaire Co
., 309 NLRB 1043
, 1043
 (1992), affd. 
mem. 
9 F.3d 104 (5th Cir. 1993),
 for the proposition that 
breaks are a mandatory subject of
 bargaining
.  We do not rely on
 Kerry, 
Inc.
, 358 NLRB 
980
 (2012)
, which was cited by the judge for that 
proposition.
  See 
NLRB v.
 Noel Canning
, 134
 S. Ct.
 2550
 (2014).  
 We 
also 
do not rely on the judge
™s statement in 
fn. 20
 that 
ﬁ[t]he 
General Counsel speculated that the no
-break directive in these instan
c-es likely issued as retaliation for the filing of the instan
t charges.
ﬂ Member Johnson does not rely on the cases cited 
in th
e judge
™s di
s-cussion of
 implied waiver.  Chairman Pearce and Member Hirozawa, in 
adopting the judge
™s finding
 that the Union did not impliedly waive its 
right to bargain over changes to the written break
 policy
, express no 
opinion on whether 
Courier
-Journal
, 342 NLRB 1093 (2004)
, was 
correctly decided.  Further, they clarify that in 
Mt. Clemons General 
Hospital
, 344 NLRB 450 (2005), the Board did not pass on the waiver 
issue, and in 
Litton Microwave Cooki
ng Produc
ts v. NLRB
, 868 F.2d 
854,
 858 (
6th
 Cir. 1989), denying enf. to 283 NLRB 973 (1987), the 
court, in finding 
a waiver
, reversed the Board
™s finding that the circu
m-stances did not give rise to a waiver.
 AMENDED 
CONCLUSIONS OF 
LAW Insert the following after the judge
™s Conclusion of 
Law 1 and renumber the subsequent paragraph.
 ﬁ2.  By unreasonably delaying in providing the Union 
with requested releva
nt information regarding unit e
m-ployees
™ break times, the Respondent violated Section 
8(a)(5) and (1) of the Act.
ﬂ ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below, and orders that the 
Respondent, 
Parsons 
Electric, LLC
, Minneapolis, Minnesota, 
its officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified.
 1. Substitute the following for paragraph 
1(b):
 (b)  Refusing to bargain collectively with
 the Union
 by 
unreasonably 
delaying 
in furnishing it with
 requested 
information that is relevant and necessary to 
the Union
™s 
performance of its functions
 as the collective
-bargaining 
representative of the 
Respondent
™s employees in the a
p-propriate unit specified in the collective
-bargaining 
agreement between the Respondent and 
the Union
, which 

agreement is effective through 2015.
 2. Substitute the following for paragraph 2(a):
 Rescind the change
s to the employee break policy co
n-tained in t
he Fe
bruary 20, 2012
 employee handbook
. 3. Substitute the attached notice for that of the admi
n-istrative law judge.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National 
Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with 
other employees for your ben
e-fit and protection
 There 
are
 no exception
s to the judge
™s finding that the Union did not 
expressly waive its right to bargain over changes 
in the break policy.  
 3 We shall 
modify the judge™s 
recommended Order to conform to 
his 
unfair labor practice findings and to the Board™s standard remedial 
language, and we 
shall substitute a new notice 
to conform to the Order 
as modified and in accordance with our decision in 
Durham School 
Services
, 360 NLRB 
694
 (2014). 
 We shall also am
end
 the judge
™s conclusions of law to reflect the violations found.
 361 NLRB No. 20
                                                                                                                                                          208 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 refuse to bargain collectively with the 
International Brother
hood of Electrical Workers, AFL
ŒCIO, Local No. 110 (the Union) by failing t
o notify and 
bargain in good faith with Local 110 as the represent
a-tive of our employees in the following unit regarding any 
proposed changes to employees
™ terms and conditions of 
employment, including wages, hours and benefits, before 

putting such changes
 into effect. 
  All journeymen and apprentice electricians covered by 
the collective bargaining agreement between the Inte
r-national Brotherhood of Electrical Workers Local 110 
and the St. Paul Chapter of the National Electrical Co
n-tractors Association whic
h expires on April 30, 2015.
  WE WILL NOT
 refuse to bargain collectively with the 
Union by delaying in furnishing it with requested info
r-mation that is relevant and necessary to the Union
™s pe
r-formance of its functions as the collective
-bargaining 
represen
tative of our unit employees.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 WE WILL
 rescind the changes to the employee break 
policy contained in the February 20, 2012 employe
e handbook.
 PARSONS 
ELECTRIC
, LLC
  The Board
™s decision can be found at 
www.nlrb.gov/case/
18ŒCAŒ109253
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor
 Relations Board, 1099 
14th Street, N.W., Washington, 
D.C. 2
0570, or by calling (202) 273
Œ1940.
    Abby E. Schneider 
and
 Nichole L. Burgess
-Peel, Esqs., 
for the 
General Counsel.
 Alec Beck, Esq. (Ford Harrison), 
of Minneapolis, Minnesota, 
for the Respondent.
 Jonathan F. Reiner, 
Esq., 
of Minneapolis, Minnesota, for the 
Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 MICHAEL 
A. ROSAS
, Administrative Law Judge. This case 
was tried in Minneapolis, Minnesota on February 4, 2014. The 
International Brotherhood of Electrical Workers, AFL
ŒCIO, 
Local No. 110 (the Union) filed the charge and amended charge 
on July 16 and October 24, 2013,
1 respectively, and the General 
Counsel issued the complaint on November 21, 2013. The 
complaint alleges that, (1) since July 13, the Company has 
failed and 
refused to provide Local 110 with requested info
r-
mation that is necessary for, and relevant to, Local 110™s pe
r-formance of its duties as labor representative, and (2) in or 
around February 2012, the Company changed the break policy 
in its employee handbook
 without 
prior notice to the Union and 
affording the Union an opportunity to bargain with the Comp
a-
ny with respect to this conduct in violation of Section 8(a)(5) 
and (1) of the National Labor Relations Act (the Act).
2 On the entire record, including my ob
servation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Company, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Company is a corporation with an office and place of 
business in Minneapol
is, Minnesota, where it annually pe
r-forms electrical contracting services valued in excess of 
$50,000 in states other than Minnesota. The Company admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7
) of the Act and that the 

Union is a labor organization within the meaning of Section 
2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Company
 The Company performs electrical service and repair in the 
Minneapolis
-St. Paul (Twin Cities) metropol
itan area. Joel 
Moryn is the Company™s president and chief executive officer; 
William Olson, vice president of field operations, oversees 
several superintendents in the St. Paul area. Brad Bacon is the 
Company™s superintendent for the St. Paul area.
 Bacon 
oversees the project managers assigned to each co
m-pany project in the St. Paul area. Project managers supervise 
bargaining unit employees: journeymen, foremen, and general 
foremen. They manage the financial aspects of each job, handle 
customer service issu
es and typically develop a list of jobsite 
expectations for employees at each project location. Project 
managers, foremen and general foremen all have duties regar
d-ing scheduling hours of work and breaks, and they make those 
decisions in conjunction with t
he crew, customer, project ma
n-
ager, and general contractor.
3 Jobsite expectation sheets are frequently, but not always, di
s-1 All dates are in 2013, unless otherwise indicated.
 2 29 U.S.C. § 151
Œ169.
 3 The distinction between foremen and general foremen, who are 
usually assigned to larger projects, are insignif
icant with respect to the 
issues at hand.  (Tr. 113, 125
Œ126, 181, 190
Œ191, 201.)
                                                             PARSONS ELECTRIC
, LLC  209 tributed to employees on jobsites. They contain project and 
work guidelines, including work hours and breaks, parking 

information, an
d special safety information. These jobsite e
x-pectations reflect site owners™ needs and requests, the Comp
a-ny™s written policies, and jobsite conditions.
4  Jobsite expect
a-tion sheets are not used on every job, and even when they are 
used, they do not alway
s include information about breaks.
 B.  NECA
 The Company is one of 41 employer
-members of the St. Paul 
Chapter of the National Electrical Contractors Association 

(NECA), which serves as its bargaining representative with 

various labor organizations. As an 
employer
-member bound by 
NECA™s Bylaws, the Company delegates to NECA exclusive 

responsibility for negotiating and administering its collective
-bargaining agreements with unions:
  Delegation of Bargaining Rights to the Chapter
  Section 12.
  The authority to negotiate agreements, effective 
within the jurisdiction of this Chapter with labor organizations 
encompassing wages, hours, working and other conditions a
f-fecting employees is expressly and exclusively delegated to 
the Chapter. No regula
r or temporary member of this Chapter 
shall independently enter into any such agreement with a l
a-bor organization. Agreements on these subjects negotiated by 

the Chapter shall be binding upon all regular and temporary 
members of this Chapter.
5 C.  The Unio
n Local 110 is a labor organization that represents electricians 
in and around St. Paul. Its counterpart, IBEW Local 292, repr
e-sents electricians in nearby Minneapolis, Minnesota. Brian 
Winkelaar, Local 110™s business agent, has administered Local 
110™s co
ntracts with the Company since 2005. He reports to 
Jamie McNamara, Local 110™s business manager/financial 

secretary.
6 The Company has had a collective
-bargaining relationship 
with Local 110 spanning at least 50 years. It is the exclusive 

bargaining represe
ntative for the following unit employees:
  All employees performing electrical construction work within 

the jurisdiction of the International Brotherhood of Electrical 
Workers Local Union No. 110 on all present and future 
jobsites.
7  In a letter of assent,
 dated October 29, the Company autho
r-ized NECA as its collective
-bargaining representative for all 
matters contained in any ﬁInside Construction Agreementﬂ 
between NECA and Local 110.
8  The most recent agreement 
between NECA and Local 110 covers the period
 of July 16, 
4 Olsen conceded that job expectation sheets do not always reflect 
whether employees will have breaks or the applicable times for any 
breaks.  (GC Exh. 8; Tr. 126, 278
Œ279.)
 5 R. Exh. 12 at art. XI, sec. 12.
 6 I gave the testimony of Winkelaar and McNamara little weight as 
to the Company™s custom and practice within the past 5 years. Wi
n-
kelaar last worked on a Company project in 2004 or 2005 (Tr. 25.), 

while McNamara has never
 worked for the Company.  (Tr. 83.)
 7 GC Exh. 2.
 8 GC Exh. 3.
 2012
, to April 30, 2015 (the CBA).
9 The CBA includes a Management Rights provision defining 
the scope of the Company™s rights to make unilateral changes at 
article II, section 2:
  The Union understands the Employer is responsible to pe
r-form th
e work required by the owner.  The Employer shall, 
therefore, have no restrictions except those specifically pr
o-vided for in the collective bargaining agreement, in planning, 
directing and controlling the operation of all his work, in d
e-
ciding the number a
nd kind of employees to properly perform 
the work, in hiring and laying off employees, in transferring 
employees from job to job within the Local Union™s ge
o-graphical jurisdiction, in determining the need and number as 
well as the person who will act as Fo
reman, in requiring all 
employees to observe the Employer™s and/or owner™s rules 

and regulations not inconsistent with this Agreement, in r
e-quiring all employees to observe all safety regulations, and in 
discharging employees for proper cause.
10  The CBA c
overs all work within Local 110™s jurisdiction. 
This work generally includes electrical installation and maint
e-nance for both new commercial construction and renovation 
projects. Local 110 has a job steward at each site to handle 
disputes between trades, u
nit employees and the Company, and 
occasionally communicates site information to Local 110™s 

business agent or manager.
11 The Company generally bargains directly with the NCEA, 
but occasionally deals directly with Local 110 on issues relating 

to the admini
stration of individual projects. For example, B
a-con recently approached McNamara about an oil refinery ow
n-er™s requirement that unit members obtain Department of 
Homeland Security credentials. McNamara agreed to submit 
his members to the security credentia
l processing provided the 
Company reimburse employees for the cost of obtaining the 
credentials. NECA did not participate in the negotiations and 
was advised of the agreement by Local 110 after the fact.
12 D.  The Company™s Past Practice Regarding Employee
 Breaks
 1.  The prior written break policy
 The CBA is silent on the issue of breaks, but describes an 8.5 
hour workday at of work at 
article VI, 
section 1(a).
13  However, 
Company employees are provided with an employee handbook 
9 GC Exh. 2.
 10 Id. at 11.
 11 Scott LaPlante and James Shult, electricians and job stewards 
called as witnesses by the Company, provided credible testimony as to 
whether they informed Local 110 
officials of the written change to the 
break policy. LaPlante did not inform Local 110 of the change (Tr. 
212
Œ215), while Shult testified that it would have been his practice to 
send the new break policy to Local 110, but he could not recall if he 

did.  (T
r. 209
Œ211.)  Based on the foregoing, I find that there was insu
f-ficient credible evidence to establish that anyone in the field informed 
Winkelaar or McNamara of the written policy change.
 12 Local 110 did not provide any other evidence demonstrating that
 direct negotiations between it and the Company ever went beyond a 
credentialing requirement on a project and into other terms and cond
i-tions of employment such as wages, hours worked and breaks.  (Tr. 
285
Œ287.)
 13 GC Exh. 2 at 34.
                                                                                                                        210 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 that is updated from time to
 time to address changes in Comp
a-ny policies or comply with employment laws and regulations.
14  The 2009 employee handbook contained a provision reflecting 
employee breaks in effect between 2005 and February 2012:
  It is the policy of Parsons Electric to p
rovide all hourly pe
r-sonnel with a 15 minute break in the morning and a 15 minute 
break in the afternoon of each workday. Each jobsite will e
s-tablish specific break policies as part of the jobsite expect
a-tions and the policy may be materially different tha
n the 
standard break duration described above. Under no circu
m-stances are these breaks to be substituted for a reduced work 

day without permission from Parsons President. . . .  Colle
c-
tive bargaining agreements that provide for an alternative 
break policy 
supersede [sic] the above policy.
15 2.  The past practice at the Company™s jobsites
 Prior to February 2012, Company practice permitted project 
employees to take one 15
-minute break in the morning and 

another in the afternoon unless they were told otherwise
. Em-ployees were also permitted to leave 15 minutes early at 3:15 
p.m. in lieu of an afternoon break.
16 Some employees, on the 
other hand, have never been told to forgo afternoon breaks.
17 The decision of whether to break, breaktimes and early d
e-partures w
ere determined by the Company™s project managers 
and foremen based on several factors, including the employee 
handbook policy, site owner and general contractor requests, 
and jobsite conditions.
18  In 2013, however, the practice began 
to change on some pro
jects. On the Target Data Center project, 
14 The Company does not 
dispute that the August 27, 2009 handbook 
update revising the Company™s EEO, nonharassment and sexual ha
r-assment policies was issued without notice to Local l10.  (GC Exh. 8 at 
20; Tr. 38.)
 15 The parties do not dispute that the break policy language in ef
fect 
since at least 2005 was still in effect when the Company issued its 2009 

employee handbook.  (GC Exh. 8 at 23.)
 16 See, for example, the ﬁjobsite rulesﬂ for the Wells Fargo project, 
where employees not provided with an afternoon break, but were pe
r-mit
ted to leave at 3:15 p.m.  (R. Exh. 8 at 3.)
 17 This finding is based on the credible and undisputed testimony of 
unit employees 
Richard Boss, Mark Weiss, and Scott LaPlante.  (Tr. 

168, 218
Œ219, 220, 222
Œ223.)
 18 The remaining testimony between managerial 
and unit employees, 
however, was fairly consistent regarding this past practice. Moryn 
conceded a past practice of regular morning and afternoon breaks, 
unless jobsite circumstances required otherwise.  (Tr. 126, 137
Œ146.) 
Olsen initially did not know whet
her it would be rare for employees not 
to get a morning break, but was impeached with his sworn affidavit to 

the contrary (Tr. 115
Œ117) and subsequently conceded that he was not 
entirely familiar with Company practice regarding afternoon breaks. 
(Tr. 281
Œ282.) Bacon testified that the Company™s general practice was 
to give afternoon breaks or permit employees to leave 15 minutes early. 

(Tr. 240
Œ244.) Unit employees Matthew Ohmann, Richard Boss, Pa
t-rick Hanson, Don Jorgenson, Scott LaPlante, Erik Metling, Ja
mes 
Schult, Paul Stelter, Mark Weiss, and Daniel Youness, all currently
-employed journeymen electricians who have served as foremen or 

general foremen, were called by the Company and consistently testified 
that they were permitted to leave 15 minutes early
 if they did not get 
afternoon breaks.  (Tr. 158
Œ159, 166, 170
Œ171, 173
Œ178, 185, 189, 
193
Œ196, 198
Œ201, 205, 218
Œ220, 222
Œ223.)  One exception was 
where employees worked a third shift overnight.  (Tr. 172
Œ173.)
 for example, employees were neither permitted afternoon 
breaks nor an early departure.
19 On two projects after the filing of charges, Bacon communicated to 
project managers that the Company neither permitted employees to take 
an afternoon break nor allowed them to leave at 3:15 p.m. One was the 
Bielenberg Sports Center project. The other insta
nce involved the C
a-bella™s Retail Center project.
20 E.  The February Changes to the Break Policy
 On February 20, 2012, the Company notified ﬁUnion E
m-ployees Onlyﬂ that it issued ﬁUpdatesﬂ to the employee han
d-book, including updates to the ﬁBreak Policy.ﬂ E
mployees were 
directed to review and sign an acknowledgment receiving each 
policy.
21  The revised break policy attached stated:
  Parsons Electric abides by the applicable collective bargaining 
agreements and laws with respect to all breaks. In the absence 
of specific provisions for breaks in the collective bargaining 
agreement, Parsons may establish specific break policies as 
part of the jobsite expectations.ﬂ
22  The February 2012 changes to the employee handbook were 
disseminated to employees at or around 
that time.
23  However, 
Local 110 did not learn about the changes until April 2013. At 
or around that time, Winkelaar learned that Local 110™s Minn
e-apolis counterpart, Local 292, grieved the loss of afternoon 
breaks on certain projects. After Winkelaar conf
irmed with 
Local 110 unit employees that they were not being given afte
r-noon breaks or permitted to leave early, Local 110 grieved the 
change.
24 F.  Union Information Requests
 On July 1, Local 110 requested in writing that the Company 
provide it with copie
s of job expectation sheets for the Target 
Data Center project and any other jobs within Local 110™s j
u-risdiction.
25  Although potentially involving a voluminous 
amount of information, the Company simply forwarded the 
request to counsel and did not respond
 to Local 110.
26 19 That practice recently changed and employ
ees were directed to 
work until 3:25 p.m.  (Tr. 160, 162, 190
Œ192, 206
Œ207; GC Exh. 8 at 
5.)
 20 The General Counsel speculated that the no
-break directive in th
e-se instances likely issued as retaliation for the filing of the instant 
charges.  (Tr. 160, 162
Œ163, 190
Œ192, 206.)
 21 R. Exh. 5
Œ6, 13.
 22 GC Exh. 8 at 18.
 23 Stewards James Schult and Scott LaPlante testified that they 
signed a February 2012 document written by Respondent and directed 
to all union employees, stating that Respondent had updated its 
break 
policy in the employee handbook.  (R. Exhs. 5, 6.)  However, Schult 
did not recall reading the document before signing it or taking it back to 

the union hall after signing it, and LaPlante only briefly read the doc
u-
ment and did not have a practice of
 taking such documents to the union 
hall.  (Tr. 211, 217.)  LaPlante further testified that he did not need to 

tell anybody at the Union about a change to the break policy because he 
heard it from the union hall in the spring of 2013.  (Tr. 217.)
 24 Winkel
aar™s testimony as to how he first learned of the changes 
was credible and unrefuted.  (
Tr. 28
-29, 37
Œ39, 72, 88, 101; GC Exhs. 
4Œ5.)
 25 GC Exh. 6.
 26 Given the testimony as to the number of projects, employees and 
days for which sheets were requested, I credit Olsen™s testimony that 
                                                                                                                       PARSONS ELECTRIC
, LLC  211 On July 17, the Union submitted an additional written r
e-quest for the following information by July 24:
  Provide the dates on which your company eliminated, mod
i-
fied, or rescheduled any break times for electricians within 
Local 110's juris
diction and the name and the address of the 
projects(s) on which such breaks were eliminated, modified or 
rescheduled.
  A copy of any communications, including but not limited to, 
email, text messages, letters, memos, or other correspondence, 
internally wi
thin your company, or with any customer, co
n-tractor, end user, project owner, or client, or with any St. Paul 
Chapter NECA representative or employee regarding the fo
l-
lowing subjects: (1) elimination, rescheduling, or modific
a-tion of break times for electr
icians and/or (2) a requirement 
that employees sign or abide by Job Site Expectations or other 
documents that govern terms and conditions of employment 
for electricians but were not negotiated with Local 110.
27  On July 24, the Company provided the Union w
ith a partial 
response.  The information included the date it changed the 

employee handbook break policy, excerpted portions of the 
2009 and 2013 handbooks dealing with the employee break 
policy, and jobsite expectation sheets signed by unit members 
workin
g at a Company site.  Those jobsite expectation sheets 
indicated that the afternoon break was omitted and the forms 
contained employees™ signed acknowledgements that there had 
been a change to the break policy in the employee handbook.
28  Upon reviewing th
e 2013 employee handbook, Local 110 
learned for the first time of the change to the break policy in 
employee handbook.
29 On July 31, Local 110 requested outstanding information r
e-lating to breaktimes given to unit employees.
30  On January 31, 
2014, 6 month
s later, the Company, through its hearing cou
n-sel, provided the Union with ﬁadditional documentsﬂ respo
n-
sive to the Union™s July 31, 2013 information request.
31 G.  Union Files Grievances
 Local 110 filed a grievance on May 1 after learning that the 
Company
 was not giving afternoon breaks. The grievance d
e-manded that the Company revert to the previous break policy 

language and bargain over any changes to the break policy or 
the requested information was voluminous.  He made no effort to get 
the information, however, and simply forwarded the re
quest to counsel.  
(Tr. 263.)
 27 GC Exh. 7.
 28 The initial break policy quoted above in Section II(B)(1) is the 
same one contained in the 2009 employee handbook. The new break 

policy, implemented in February 2012, is contained in the 2013 e
m-ployee handbook Respondent provided to the Union in response to the 
Union™s second information request.  (GC Exh. 8.)
 29 I credit Winkelaar™s unrefuted testimony that he had no 
knowledge of the change prior to that date.  (Tr. 35
Œ36, 39, 42
Œ43, 86
Œ87.)
 30 GC Exh. 9.
 31 Olson provided no credible explanation for the delays, except to 
suggest that the filing of charges were a factor.  (GC Exh. 14; Tr. 60, 
94, 272
Œ273, 278.)
 other terms and conditions of employment.
32 Local 110™s grievance proceeded through t
he CBA™s grie
v-ance and arbitration process. It was initially referred to the L
a-bor-Management Committee (LMC), which is composed of an 
equal number of Company and Local 110 representatives. The 
Company™s written reply to grievance relied on the ﬁManag
e-ment
 Rightsﬂ clause contained in the CBA:
  Parsons Electric has the exclusive right to determine 
how many breaks our employees are provided within the 
parameters of state and federal labor laws.
 Parsons Electric has the exclusive right to determine 
when these 
breaks or break are taken.
 Parsons Electric has the exclusive right to determine 
the quantity, time and duration of these breaks on a job by 

job basis.
 Each of our projects can and will be treated as ind
e-pendent projects and are subject to our discretion o
n each 
of the above exclusive rights.
 Parsons Electric has the right to instruct OUR emplo
y-ees on specific jobsite requirements to ensure the highest 
level of safety, productivity, and professionalism.
 Parsons Electric believes that we have observed to the
 best of our abilities the rights and obligations of the letter 

of assent to the contract we have with IBEW Local 110.
 We expect these grievances to be dismissed based on 
the Management Rights clause of the collective bargaining 
agreement and defend these 
Rights with all means avail
a-ble to us for the god of the industry and our employees f
u-ture. We appreciate the LMC™s time today nonetheless, 

however, are also very troubled that the filing of these 
grievances has wasted so much of everyone™s valuable 
time a
nd money. We hope the LMC can find ways to d
i-rect this time in a more industry serving manner which p
o-
sitions our contractors and employees to be successful in 
an extremely competitive marketplace.
33  The LMC met on July 30.  Winkelaar presented Local 110™
s position in writing supported by job expectation sheets from the 

Target project. He argued that the absence of any provision for 
afternoon breaks in the job expectation sheets was inconsistent 

with past practice and requiring unit employees to sign the 
sheets was tantamount to negotiating directly with them.  Co
m-pany representatives emphasized its management rights and 
denied that the sheets provided any basis for removing emplo
y-ees from a job or terminating them.
34  However, the assertion 
that employees 
would not be disciplined for refusing to sign the 
sheets was contradicted by the statement preceding each sign
a-ture: ﬁI understand that violating any of these expectations may 
result in my removal from the jobsite.ﬂ
35  The LMC dea
d-locked.
 In accordance wit
h the CBA, the grievance was then pr
e-sented to the Council on Industrial Relations (CIR) in Nove
m-32 GC Exh. 4
Œ5.
 33 GC Exh. 11.
 34 GC Exh. 10 at 1
Œ3.
 35 GC Exh. 8 at 7
Œ14.
                                                                                                                                                          212 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ber 2013.
36  The Company continued to maintain its position 
that it need not bargain over the change to the break policy in 
the employee handbook. CIR determin
ed that the Company did 
not violate the CBA.  However, none of the steps of the grie
v-ance/arbitration procedure addressed whether there had been a 
unilateral change to the break policy in the employee handbook 
in violation of the Act.
37 LEGAL ANALYSIS
 I.  UNILATERAL CHANGES T
O THE BREAK POLICY
 The General Counsel and the Union contend that the Co
m-pany violated Section 8(a)(5) and (1) of the Act when the Co
m-pany unilaterally changed its break policy in the employee 
handbook without prior notice to the Union 
and without affor
d-ing the Union an opportunity to bargain with the Company. The 

Company denies that it made a unilateral change when it a
l-tered the employee handbook and was simply updating its wri
t-ten policy to reflect its past practice.
 Section 8(a)(5) o
f the Act requires that employers bargain 
collectively with employees™ representatives. Accordingly, it is 

unlawful for an employer to make unilateral changes to benefits 
that are mandatory subjects of bargaining.  
NLRB v. Katz, 
369 
U.S. 736, 737 (1962).  
An employer™s unilateral change in the 
conditions of employment is a ﬁcircumvention of the duty to 
negotiate which frustrates the objectives of 8(a)(5).ﬂ  Id
. at 743.
 Not every unilateral change, however, violates the Act. In 
Golden Stevedoring Co., 
the Bo
ard explained that a unilateral 
change must be a ﬁmaterial, substantial, and significant one 

affecting the terms and conditions of employment of bargaining 
unit employees.ﬂ  335 NLRB 410, 416 (2001) (
change must 
have a significant impact on employees™ work
ing conditions). 
Section 8(d)
38 defines the duty to bargain collectively as the 
duty to ﬁmeet and confer in good faith with respect to wages, 
hours, and other terms and conditions of employment.ﬂ  
NLRB 

v. Katz, 
369 U.S. at 742
Œ743 (1962).  The Board has he
ld that 
scheduling breaks falls under the category of ﬁhours.ﬂ  
Kerry, 

Inc., 
358 NLRB 
980, 990
 (2012).
 The Company asserts that the employee handbook reflected 
a past practice and did not substantially or significantly change 
the employees™ scheduling. How
ever, the change did alter the 
handbook with respect to employee hours, which the Board has 
held is a term and condition of employment.  
United Cerebral 
Palsy of New York City, 
347 NLRB 603 (2006) (employer™s 
unilateral changes to employee handbook violate
d the Act b
e-cause they affected terms and conditions of employment, which 
were mandatory subjects of bargaining); 
Kendall College of 
Art, 
288 NLRB 1205 (1988) (employer violated the Act when it 
unilaterally ﬁtreatedﬂ
 provisions in its employee handbook). 
Thus, regardless as to whether it actually modified employee 
hours, the change itself amounts to a unilateral change. The 
36 GC Exh. 
12.
 37 GC Exh. 13; Tr. 58, 271.
 38 Sec. 8(d) states, in part: ﬁFor the purposes of this section, to ba
r-gain collectively is the performance of the mutual obligation of the 
employer and the representative of the employees to meet at reasonable 
times and con
fer in good faith with respect to wages, hours, and other 
terms and conditions of employment.ﬂ
 change related to a term and condition of employment, which in 
turn is a mandatory subject of bargaining notwithstanding the 

past pract
ice discussion.
 A.  Implied Waiver
 The Company advances several theories in its defense. The 
first is a general waiver theory premised on a longstanding 
practice as a continuation of the status quo. The Board has held 
that ﬁa unilateral change made pursuan
t to a longstanding pra
c-tice is essentially a continuation of the status quo
Šnot a viol
a-tion of Section 8(a)(5).ﬂ  
The Courier
-Journal, 
342 NLRB 
1093, 1095 (2004) (finding that employer™s unilateral modific
a-tion of health insurance premiums was a lawful co
ntinuation of 
the status quo in light of a long history of similar unilateral 

changes and contract empowered employer to modify or term
i-nate health care plan).
 In 
Mt. Clemons General Hospital, 
an employer made unila
t-eral changes to a tax shelter annuity pr
ogram, shrinking it from 
five providers to one.  The Board recognized an implied waiver 
from the employer™s 20
-year record of making similar unila
t-eral changes without requesting that the Union bargain over 
them, 344 NLRB 450, 460 (2005); see also
 Litton M
icrowave 
Cooking Products v. NLRB, 
868 F.2d 854, 858 (6th Cir. 1989) 
(finding an implied waiver when the management rights clause 
was included in a contract explicitly referring to layoffs along 
with a history of uncontested work relocation and layoffs); 
California Pacific Medical Center, 
337 NLRB 910, 914 (2002) 
(finding an implied waiver based on a management rights 

clause providing the employer with the right to lay off emplo
y-ees whenever necessary, coupled with a longstanding practice 
of uncontested act
ions and absent requests to bargain).
 Here, the testimony of supervisory and unit employees called 
by the Company established that, prior to February 2012, there 
was a fairly consistent past practice of regular morning and 
afternoon breaks, unless the jobs
ite expectations required ot
h-erwise.  This past practice enabled project employees to take 
one 15
-minute break in the morning and one in the afternoon 

unless they were instructed otherwise.  Also as a matter of past 
practice, if employees were instructed t
o forgo an afternoon 
break, they were permitted to leave 15 minutes early.  This past 
practice was consistent with the past written break policy since 

there were generally two breaks per day and, to the extent that 
an afternoon break was eliminated, employ
ees were dismissed 
15 minutes early.  To the extent that the written policy required 
the Company president™s permission for early dismissals, such 

permission was either granted or simply waived by the Comp
a-ny, since the past practice of early departures wa
s commo
n-place in the absence of afternoon breaks.  The new written pol
i-cy, therefore, does not embody a longstanding practice; it eli
m-inates it.  Instead of an expectation that they will have a mor
n-ing break and an afternoon break or, alternatively, early 
depa
r-ture, employees are now bound by a written policy which d
i-minishes the role of breaks as a term of employment by leaving 

the daily decision up to the unfettered discretion of the superv
i-sor. A defense of implied waiver is nonexistent here.
 B.  Clarifi
cation Exception
 The Company alternatively argues that the handbook chan
g-                                                            PARSONS ELECTRIC
, LLC  213 es merely clarified past and current practice and do not give rise 
to a bargaining obligation.  
Allied Mech. Servs., Inc., 
320 
NLRB 32 (1995), enfd.
 113 F.3d 623 (6th Cir. 1997) (no v
iol
a-tion where employer issued a written clarification of existing 
pay policy in the employee handbook).  Here, the Company™s 

former employee handbook provided for morning and afte
r-noon breaks, with the caveat that each project site establish a 
specific br
eak policy consistent with that project™s job expect
a-tions.  While each jobsite supervisor could deviate from the 
ﬁstandard break durationﬂ based on jobsite expectations, dec
i-sions to forgo a break in exchange for a reduced work day r
e-quired the Company pr
esident™s permission.  As previously 
noted, however, such permission was either routinely granted 
or waived by the Company since the past practice of early d
e-partures was a common occurrence.
 The new written break policy provides project managers 
and/or fo
remen with broad discretion in allowing for breaks, 
while the previous written policy and past practice specifically 
permitted two breaks or a morning break and an early afternoon 
departure.  The former hardly clarifies the latter. However, to 
the extent t
hat the new policy purports to clarify that unit e
m-ployees are not entitled to breaks, it ignores a prior written 
policy and past practice that informed unit employees that they 
could expect daily breaks and/or early departure, unless jobsite 
circumstances
 required adjustments.  This theory also lacks 
merit.
 C.  Express Waiver
 Citing 
Olin Corp
., 268 NLRB 573, 586 (1984), the Company 
advances an express waiver argument based on the inclusion of 

a reservation of rights clause in the CBA in conjunction with 
ﬁextrinsic evidence of surrounding circumstances.ﬂ  Specifica
l-ly, the Company suggests that Local 110 expressly waived its 
entitlement to bargain over the changes by waiting over a year 

before bringing the issue to the bargaining tableﬂ when unit 
employees, 
including job stewards LaPlante and Shult were 
provided with the February 2012 employee handbook in March 
2012. That argument fails for several reasons.
 An express waiver occurs when a union knowingly and vo
l-untarily relinquishes its right to bargain about
 a term and cond
i-tion of employment and cedes full discretion to the employer 

on such a matter.  However, the Board narrowly construes 
waivers and has been hesitant to imply waivers not explicitly 
mentioned in the parties™ collective
-bargaining agreements.
  Mississippi Power Co., 
332 NLRB 530 (2000), enfd. in part
 284 F.3d 605 (5th Cir. 2002) (rejecting employer™s waiver a
r-gument that the unions incorporated the benefit plans™ reserv
a-tion of rights clauses into the contract based on a ﬁcourse of 

conductﬂ of
 copies of the benefit plans provided to the unions 
and incorporated into the collective
-bargaining agreements).  
See also 
Dept. of the Navy Marine Corps Logistics Base v. 
FLRA, 
962 F.2d 48, 57 (D.C. Cir. 1992) (construing waiver 
narrowly); 
Metropolitan Ed
ison Co. v. NLRB, 
460 U.S. 693 
(1983) (holding that a union may waive its protected rights to 

bargain over a mandatory subject, but the waiver must be clear 

and unmistakable).
 In order to establish the existence of a clear and unmistak
a-ble waiver, the Boar
d considers several factors: (1) the contract 
language, (2) the parties™ past dealings, (3) the relevant bargai
n-ing history, and (4) other bilateral changes that may illuminate 

the parties™ intent. 
See Johnson
-Bateman, 
295 NLRB 180, 184
Œ197 (1989); 
America
n Diamond Tool, 
306 NLRB 570 (1992).  
The party that asserts the waiver bears the burden of establis
h-ing a waiver.  
Pertex Computer, 
284 NLRB 801 fn. 2 (1984).
 The CBA™s reservation rights clause, couched in general 
terms (ﬁexcept those specifically provid
ed in the collective
-bargaining agreementﬂ), lacks the specificity needed to esta
b-
lish an express waiver.  See 
Provena Hosps., 
350 NLRB 808 

(2007); 
Charles S. Wilson Memorial Hospital, 
331 NLRB 
1529, 1530 (2000).  With respect to the remaining factors of a
 waiver analysis, there is an absence of circumstantial evidence 
of bargaining history and other changes to support a clear and 
unmistakable waiver by Local 110.  There is, however, an 
abundance of past dealings.
 With respect to past dealings, the parties 
presided over a past 
practice where unit employees regularly received a morning 
break and an afternoon break or permission for early departure.  
Moreover, there is no credible evidence that either LaPlante or 
Shult notified Local 110™s administrators of th
e new written 
policy change when the new employee handbooks were distri
b-uted in 2012.  Nor did knowledge of the written policy change 
on their part impute notice to Local 110 simply because they 
were job stewards.
 Thus, Local 110 did not learn of the 
unilateral changes until 
Local 292 reported the changes on Minneapolis projects, lea
d-ing Local 110 to canvass unit employees within its jurisdiction 

and confirm its suspicions.  Nor was Local 110 provided with a 

copy of the new employee handbook until the 
Company r
e-sponded to an information request on July 24.  Under the ci
r-cumstances, Local 110 did not waive its right to insist on ba
r-gaining over changes to unit employee™s breaktimes.
 II.  LOCAL 
110
™S INFORMATION REQUES
TS
 The General Counsel and Local 110 
further allege that the 
Company unlawfully delayed providing information to the 

Union in violation of Section 8(a)(5) and (1).  The Company 
does not contest the relevance of the information request under 
the CBA, but contends that it undertook best efforts
 to provide 
the requested information. 
 Section 8(a)(5) states that it is an unfair labor practice for an 
employer to ﬁrefuse to bargain collectively with the represent
a-tives of his employees.ﬂ Since the Act™s purpose is to ﬁequalize 

bargaining power betwe
en employees and employers [it] does 
not permit an employer to secure, even unintentionally, a dom
i-nant position at the bargaining table by means of unreasonable 

delay.ﬂ  
Burgie Vinegar Co., 
71 NLRB 829 (1946) (finding that 
employer violated Section 8(5) b
y initially refusing to negotiate 
with the Union for nearly 6 months, notwithstanding the serious 
illness of the employer™s president).
 The Board has held that an employer must respond to r
e-quests for information in a timely fashion. 
Earthgrains Co.,
 349 
NLRB 389 (2007).  ﬁAn unreasonable delay in furnishing such 
information is as much as a violation of Section 8(a)(5) of the 
Act as a refusal to furnish the information at all.ﬂ  Id.  The 
Board has set forth the standard for evaluating a claim of unre
a-sonable delay as follows:
   214 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 In determining whether an employer has unlawfully delayed 
responding to an information request, the Board considers the 

totality of the circumstances surrounding the incident. Indeed, 
it is well established that the duty to furni
sh requested info
r-mation cannot be denied in terms of a per se rule.  What is r
e-
quired is a reasonable good faith effort to respond to the r
e-quest as promptly as circumstances allow.  In evaluating the 

promptness of the response, the Board will consider th
e co
m-plexity and extent of information sought, its availability and 
the difficulty in retrieving the information.  
Amersign 
Graphics.Inc., 
334 NLRB 880, 885 (2001).
  On July 1, Local 110 sent the Company a written request to 
provide it with copies of job e
xpectation sheets for the Target 
Data Center project along with any other jobs within Local 
110™s jurisdiction. The Company ostensibly did not reply and 
Local 110 sent an additional request on July 17.  On July 24, 
the Company provided a partial response, 
including excerpted 
portions of the employee handbook detailing the break policies.  
On July 31, Local 110 followed up on that partial response by 
insisting on the outstanding information relating to the brea
k-times of unit employees. The Company failed to 
provide the 

information until January 31, 2014, 
6 months later.
 An unexplained and unjustified 6
-month delay in providing 
relevant information requested under a collective
-bargaining 
agreement clearly runs afoul of the Act.  In 
Comar, Inc. and 
United Steel
, Paper and Forestry, Rubber, Mfg., Energy, Allied 
Industrial, 
the Board reviewed the information produced 4 
months after the union requested it and found that it could have 

been prepared within a few days or weeks of the union™s r
e-quest and caused an unre
asonable delay, 349 NLRB 342 
(2007).  As was the case here, the employer did not introduce 
any evidence to show that the information ﬁwas particularly 
complex, voluminous, or burdensome to provide.ﬂ  Id at 353
Œ
354 (explaining that the Board has consistentl
y found delays 
significantly less than 4 months unreasonable) see 
Pan Amer
i-can Grain Co., 
343 NLRB 318 (2004), enfd. in relevant part 

432 F.3d 69 (1st Cir. 2005) (holding a 3
-month delay as unre
a-sonable); 
Bundy Corp., 
292 NLRB 671 (1989) (holding that a 
delay of 2.5 months violates the Act) see also
 Arkansas Rice 
Growers Cooperative Assn.
, 165 NLRB 577, 585 (1967).
 Under the circumstances, the Company™s delayed response 
of 6 months in providing requested relevant information regar
d-ing unit employees™ breakt
imes violated Section 8(a)(5) and 
(1).
 CONCLUSIONS OF 
LAW 1.  By unilaterally changing unit employees™ break policy in 
the employee handbook on February 20, 2012, the Company 

has engaged in unfair labor practices in violation of Section 
8(a)(5) and (1) of 
the Act.
 2.  The aforementioned unfair labor practices affected co
m-merce within the meaning of Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the Company has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefr
om 
and to take certain affirmative action designed to effectuate the 

policies of the Act. I shall order the company to provide the 
requested information that has been provided and, upon request 
by Local 110, rescind the February 20, 2012 changes made to 

the employee handbook and post an appropriate notice.
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
39 ORDER
 The Respondent, Parsons Electric LLC, Minneapolis, Mi
n-nesota, its officers, agents, suc
cessors, and assigns, shall
 1.  
Cease and desist from
 (a) 
Refusing to bargain collectively with International Brot
h-erhood of Electrical
 Workers, AFL
ŒCIO, Local No. 110 regar
d-ing any proposed changes to unit employees™ terms and cond
i-tions of employment, in
cluding wages, hours and benefits, b
e-fore putting such changes into effect.
 (b) Refusing to bargain collectively with International Brot
h-erhood of Electrical Workers, AFL
ŒCIO, Local No. 110 with 
requested information that is relevant and necessary to its r
ole 
as the exclusive collective
-bargaining representative if the e
m-
ployees in the appropriate unit specified in the collective
-
bargaining agreement between the Company and Local 110, 
which agreement is effective through 2015.
 (c) In any like or related man
ner interfering with, restraining, 
or coercing employees in 
the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) 
If requested by Local 110, rescin
d the 2012 changes to 
the employee handbook relating to employee breaktimes.
 (b) 
Within 14 days after service by the Region, post at its St. 
Paul, Minnesota project sites, copies of the attached notice 
marked ﬁAppendix.ﬂ
40  Copies of the notice, on forms p
rovided 
by the Regional Director for Region 18, after being signed by 

the Company™s authorized representative, shall be posted by the 
Company and maintained for 60 consecutive days in conspic
u-ous places including all places where notices to employees are 
customarily posted.  In addition to physical posting of paper 
notices, the notices shall be distributed electronically, such as 
by email, posting on an intranet or an internet site, and/or other 
electronic means, if the Company customarily communicates 
with
 its employees by such means. Reasonable steps shall be 
taken by the Company to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event that, 
during the pendency of these proceedings, the Company has 
gone out of bu
siness or closed the facility involved in these 
proceedings, the Company shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and fo
r-mer employees employed by the Company at any time since 
39 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provide
d in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 40 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of t
he N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

National Labor Relations Board.ﬂ
                                                             PARSONS ELECTRIC
, LLC  215 February 20, 2012.
 (c) 
Within 21 days after service by the Region, file with the 
Regional Director for Region 18 a sworn certification of a r
e-sponsible official on a form provided by the Region attesting to 
the steps that the Company has taken to comply.
  